Douglas, J.,
concurring. As this case involves principles of great importance and may have an enduring influence on the institutions of our state, I embrace the high privilege of stating distinctly my opinion on several of the difficult matters before us. Today a new majority decides a case to be known as DeRolph III. In creating this new majority, each member of this majority takes a position that substantially deviates from a previously held determination on the issues before us. Our coming to the conclusion we now reach does not mean that any one or all of us hold less dear those principles that we have expressed before. Because of the inevitable criticism of each of us individually and all of us collectively that is sure to follow, I take the time to write separately to memorialize a few thoughts.
History
On March 24, 1997, this court decided DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”). In DeRolph I, we held that certain provisions of Ohio’s elementary and secondary school-financing system then in effect violated Section 2, Article VI of the Ohio Constitution, which mandates a thorough and efficient system of common schools throughout the state. Id. at syllabus.
On May 11, 2000, the court decided DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”). In DeRolph II, we held that the state’s method of funding elementary and secondary schools drafted in response to our decision in DeRolph I fell short of providing for a thorough and efficient system of public schools throughout this state. Id. at 35-36, 728 N.E.2d at 1020. Further, we retained continuing jurisdiction over DeRolph II in order to provide the state additional time in which to comply with the constitutional requirements set forth in Section 2, Article VI. Id. at 38, 728 N.E.2d at 1022.
Now before us is DeRolph III. The same issue under consideration in DeRolph I and II is again before this court. That issue is whether the current method of funding primary and secondary education in Ohio complies with Section 2, Article VI of the Ohio Constitution by providing a thorough and efficient system of common schools throughout the state. The Chief Justice has impressively set forth the contents and structure of the legislation now before us. I concur in the well-reasoned decision of the majority that with the additional initiatives therein ordered, the state will have in place a statutory school-funding framework that withstands scrutiny under the Thorough and Efficient Clause of the Ohio Constitution as previously interpreted by this court in DeRolph II. I write further for the purpose of detailing several of the numerous issues that I and the other members of the court have examined throughout this litigation.
*327Separation of Powers
Throughout the DeRolph litigation, we, as a court and individually, have been presented with an abundance of concerns. One of the primary concerns has been the doctrine of separation of powers. “Separation of powers” is a misnomer. There is no explicit declaration concerning separation of powers in either the federal Constitution or our state Constitution. Both Constitutions separate government into three branches while fusing certain functions and powers of those bodies. For instance, a president’s or governor’s veto protects the executive branch against legislative encroachments. The power of appointment protects the executive branch from judicial assault, and executive officers and administrative bodies exercise functions that belong to other departments. In addition, state and federal courts have the power to pass on the constitutionality of legislation, and federal judges are protected by life tenure. Further, although the courts do not legislate in the strict sense of the word, their decisions may be regarded from a realistic point of view as a form of lawmaking. Finally, the legislative branch controls the purse upon which the executive and judicial departments depend. Mason & Stephenson, American Constitutional Law: Introductory Essays and Selected Cases (8 Ed.1987) 76.
The doctrine of separation of powers defines the very character of this country’s political system of governance. Wood, The Creation of the American Republic 1776-1787 (1998 Ed.) 151. As James Madison explained in Federalist Paper No. 47, the sharing of powers through a system of checks and balances complemented the principle of separation of powers by acting as an additional restraint on government. This blending of powers not only limits government itself, it also provides mechanisms by which each branch can defend its place in our constitutional system. The Federalist Papers No. 47 (Madison 1788) (Wills Ed.1982), at 243-246. See, also, Mason & Stephenson, American Constitutional Law, supra, at 76. Thus, the doctrine is viewed as serving a dual purpose. On one hand, it is said that “[t]he doctrine of the separation of powers was adopted by the convention of 1787 not to promote efficiency but to preclude the exercise of arbitrary power.” Myers v. United States (1926), 272 U.S. 52, 293, 47 S.Ct. 21, 85, 71 L.Ed. 160, 242 (Brandéis, J., dissenting). On the other hand, the principle is construed as a facilitator of responsible governance. “While the Constitution diffuses power the better to secure liberty, it also contemplates that practice will integrate the dispersed powers into a workable government.” Youngstown Sheet & Tube Co. v. Sawyer (1952), 343 U.S. 579, 635, 72 S.Ct. 863, 870, 96 L.Ed. 1153, 1199 (Jackson, J., concurring). See, also, Entin, Separation of Powers, The Political Branches, and the Limits of Judicial Review (1990), 51 Ohio St.L.J. 175. Thus, it is clear that the concept of the separation of powers is a political doctrine rather than a technical rule of law.
*328Meaning of the Separation-of-Powers Doctrine to the DeRolph Litigation
The doctrine of separation of powers has played a paramount role throughout our history in ensuring that interbranch conflict never reaches a constitutional crisis. Conflicts between the three branches of government are inherent in our political system. Interbranch conflicts are “natural byproducts of the separation of powers principle.” Hatch, Avoidance of Constitutional Conflicts (1987), 48 U.Pitt.L.Rev. 1025, 1027-1028. Thus, it is inevitable that conflicts will arise. The framers of the federal Constitution foresaw friction between the branches of government and sanctioned those conflicts as “the means of keeping each other in their proper places.” The Federalist Papers No. 51 (Madison 1788) (Wills Ed.1982), at 261.
From a practical standpoint, the judicial branch is not the only branch of government that engages in constitutional interpretation. In this respect, the DeRolph litigation was sure to spawn conflict between the branches of government. “In the performance of assigned constitutional duties each branch of the Government must initially interpret the Constitution, and the interpretation of its powers by any branch is due great respect from the others.” United States v. Nixon (1974), 418 U.S. 683, 703, 94 S.Ct. 3090, 3105, 41 L.Ed.2d 1039,1061. See, also, R.C. 1.47. Concerning DeRolph, interbranch conflict has existed not only between the judicial and legislative branches but also between the judicial and executive branches and between the General Assembly and the Governor. It is indeed unfortunate that some persons and segments of the print media have chosen to convert the DeRolph litigation into a contest between the General Assembly and the court, the court and the Governor, or, more recently, the General Assembly and the Governor. The litigation has not been about which branch of government is stronger, which branch would blink first, or which branch should be the dominant force. It is about the proper education and future of Ohio’s 1,800,000 public schoolchildren and those generations of children who will follow. Obviously, at some point the questions before each of the branches of our government must be resolved — and this must be accomplished while preserving the independent role of each branch without the actual or perceived subjugation of one branch to another.
That is not to suggest that we, as elected officials, should forgo our duties and responsibilities. All elected officials take an oath of office to uphold the Constitution. Section 7, Article XV, Ohio Constitution. See, also, Clause 3, Article VI, United States Constitution. Clearly, when a case is properly before the court for review and final determination, we as judges are not at liberty to ignore our obligations. “Under the long-standing doctrine of judicial review, it is our sworn duty to determine whether the General Assembly has enacted legislation that is constitutional.” DeRolph, 78 Ohio St.3d at 198, 677 N.E.2d at 737, citing *329Marbury v. Madison (1803), 5 U.S. (1 Cranch) 137, 2 L.Ed. 60. Deference to the corresponding branches of government does not mean abdication. See United States v. Nixon, 418 U.S. at 704-705, 94 S.Ct. at 3106, 41 L.Ed.2d at 1062 (“Notwithstanding the deference each branch must accord the others, the ‘judicial Power of the United States’ vested in the federal courts by Art. Ill, [Sec.] 1, of the Constitution can no more be shared with the Executive Branch than the Chief Executive, for example, can share with the Judiciary the veto power, or the Congress share with the Judiciary the power to override a Presidential veto. Any other conclusion would be contrary to the basic concept of separation of powers and the checks and balances that flow from the scheme of a tripartite government. The Federalist [Papers] No. 47, p. 313 [S. Mittell ed. 1938]”). Thus, the propriety of our review of this matter is well established and should no longer be under attack. The judicial branch is the final arbiter in interpreting the Constitution. Marbury v. Madison (1803), 5 U.S. (1 Cranch) 137, 2 L.Ed. 60. While it is the duty of the legislative branch to draft laws, it is the duty of the courts to say what the law is. Id. at 177, 2 L.Ed. at 73.
While deference should be accorded each branch of government, we must all remember that the primary rationale behind the separation-of-powers doctrine is preservation of the public trust. The will of the people is of paramount concern, and special interests should not be allowed to prevail oyer public ones. The Federalist Papers No. 51 (Madison 1788) (Wills Ed.1982), at 264.
The will of the people in regard to public education has been declared by the citizens of this state through Section 2, Article VI of the Ohio Constitution. Miller v. Korns (1923), 107 Ohio St. 287, 297, 140 N.E. 773, 776. Accordingly, respect for separation of powers has led us to scrupulously avoid crafting a school-funding remedy in DeRolph I and II. Out of deference to the General Assembly, as well as to the Governor, we have recognized that the scope of our review is limited to determining whether the funding method meets the educational mandate of the Ohio Constitution. We have indicated our belief that the crafting of a new funding formula is clearly a legislative function. Thus, we have previously declined to instruct the General Assembly regarding the specifics of the legislation that it should enact. DeRolph I, 78 Ohio St.3d at 212-213, 677 N.E.2d at 747. See, also, DeRolph II, 89 Ohio St.3d at 33-38, 728 N.E.2d at 1019-1022.
Justice Cook’s Dissent
The dissent of Justice Cook criticizes the majority for “ordering] the General Assembly to make specific changes that are ‘required’ before the current funding plan will be constitutional: adjusting the base cost formula and accelerating by two years the full funding of the ‘parity aid program.’ By ordering particular legislative action — based on its own concept of what is necessary to guarantee *330educational quality — the majority has made an initial policy determination that the judiciary is ill equipped to make and that is characteristic of nonjusticiability.” With all due respect to the dissenter, the majority does no such thing.
In DeRolph I, a majority of this court recognized that a school-financing system based on residual budgeting was flawed. DeRolph I, 78 Ohio St.3d at 199, 677 N.E.2d at 738. See, also, id. at 261, 677 N.E.2d at 780 (Resnick, J., concurring). We found that public education was then funded with the residue after other mandated government programs had been funded. Id. at 199, 677 N.E.2d at 738. Therefore, we indicated, the base cost of an adequate education as determined by the General Assembly had “no real relation to what it actually costs to educate a pupil” because, according to one expert, that amount was “ ‘a budgetary residual, which is determined as a result of working backwards through the state aid formula after the legislature determines the total dollars to be allocated to primary and secondary education.’ ” Id. We noted in DeRolph I that “[o]ur state Constitution was drafted with the importance of education in mind” and that a formula that establishes the base cost of an adequate education after determining the total dollars to be allocated to primary and secondary education “contravenes the clear wording of our Constitution and the framers’ intent.” Id. at 209, 677 N.E.2d at 745.
In DeRolph II,' we commended the Governor and the General Assembly for recognizing that “education can no longer be funded as a residual in the state budget.” Id., 89 Ohio St.3d at 36, 728 N.E.2d at 1020. However, we noted that we could not totally discount evidence that residual budgeting methodology remained in the funding system under review therein.. Id. at 19-20, 728 N.E.2d at 1008. Thus, we held that the “basic aid formula has structural deficiencies and may not in fact reflect the amount required per pupil to provide an adequate education.” (Emphasis added.) Id. at 37, 728 N.E.2d at 1021.
We are again faced with the same concerns, outlined in DeRolph I and II, regarding the basic aid amount. The General Assembly’s determination of the basic aid amount has a substantial effect on the entire funding formula. Thus, the computation of the base cost per pupil of an adequate education is, in the words of expert witness Dr. Howard B. Fleeter, “a crucial step in defining the funding needs of the entire system.”
As indicated by the majority, the formula for determining the base cost of an adequate education is based on the average amount spent per pupil in fiscal year 1999 by “model” school districts. R.C. 3317.012. One hundred twenty-seven model school districts were used as a basis for calculating the base cost. The model school districts are those school districts that in fiscal year 1999 had met at least twenty out of the twenty-seven performance standards established in H.B. *33194. See R.C. 3317.012(B)(1)(a) through (aa)2 In order to arrive at the number of *332model school districts used in the base cost formula, the General Assembly introduced two factors into the formula.
R.C. 3317.012(B)(1) contains a rounding provision that permits the inclusion of school districts that did not meet at least twenty of the twenty-seven academic performance standards. Thus, seven school districts that had achieved only eighteen or nineteen performance measures were included as model districts for the purposes of calculating the base cost amount. The result was a reduction in the base cost in the amount of $40 per student for fiscal year 2002. After reviewing this aspect of the school-funding plan, Dr. Fleeter remarked:
“It is difficult to conclude that the addition of these marginally unsuccessful districts to the list of successful districts occurred for any reason other than the reduction of the total per pupil cost of an adequate education.”
A second factor, income and property wealth screens, was also used in determining the model school districts to be included in the base cost foundation formula. The income screen excludes from consideration of the base cost calculation those districts that were among the five percent of all districts with the highest income and those districts that were among the five percent of all districts with the lowest income. R.C. 3317.012(B)(2). Likewise, the property wealth screen excludes from consideration those districts that were among the five percent of all districts with the highest property valuation per pupil and those districts that were among the five percent of all districts with the lowest property valuation per pupil. R.C. 3317.012(B)(3). Previously the funding formula had excluded the top and bottom ten percent of all districts. This change, to a five-percent wealth screen, allows inclusion of additional successful districts with higher wealth. However, wealth screening still excludes some two-thirds of the thirty most effective performing school districts in the state.
In its brief, the state justified the removal of these districts from the calculation of the base cost by quoting David Monk, the Dean of the College of Education at Pennsylvania State University. He described Dr. John Augenblick’s original recommendation by stating:
“ ‘A 5% exclusion of this kind is a well established practice within the field of school finance given the common existence of highly atypical school districts in the tails of wealth and income distributions.’ ”
However, we agree with plaintiffs’ argument that the income and property wealth screens were implemented “solely to eliminate high wealth districts, since *333no district at the bottom of the wealth spectrum satisfied the 20 out of 27 performance standards, while most of the districts on the high end of the wealth spectrum easily surpassed the 20 of 27 benchmark.” The result was that, through the introduction of wealth screens, the state was able to reduce the basic aid amount by $110 per pupil.
The state used a third and, for our purposes, final procedure for calculating the base cost amount. This method is set forth in the last paragraph of R.C. 3317.012(B) and is referred to as the “echo effect” provision. For those school districts that qualified as model districts in FY99 and that had also met the required performance criteria of the statute in effect in FY96, R.C. 3317.012(B) provides that the base cost is calculated from the expenditures per pupil for those districts in FY96 or FY99, whichever year is lower.3 The rationale behind this provision, as stated in the statute, was that “the increased state funding may have driven the districts’ expenditures beyond the expenditures that were actually needed to maintain their educational programs at the level necessary to maintain their ability to meet the fiscal year 1999 performance criteria of current division (B)(1) of this section.”
. However, as noted by Dr. Fleeter:
“In general, the Echo effect adjustment totally ignores the contribution made by local taxes to the base cost amount. The data show that local revenue increases accounted for more of the total dollar increase than that for which State aid accounted. * * *
“By assuming that State aid may have caused districts to exceed the amount needed to fund an adequate education, the General Assembly also tacitly assumes the voters in those districts undertook $112 million in additional tax burden unnecessarily. This assumption has no support in any empirical data.” (Emphasis sic.)
With the introduction of an “echo effect” provision, the General Assembly reduced the per-pupil basic aid figure by $181.
It is obvious from the foregoing that those provisions discussed above, rounding, wealth screens, and “echo effect,” violate the Thorough and Efficient Clause set forth in Section 2, Article VI of the Ohio Constitution. Those provisions have “no real relation to what it actually costs to educate a pupil.” DeRolph I, 78 Ohio St.3d at 199, 677 N.E.2d at 738. Simply stated, those provisions were inserted into HB 94 as residual, cost-based budgeting methods designed to do nothing more than lower the basic aid amount to a figure that is palatable to the General Assembly.
*334This court has the power and the duty to sever those provisions of legislation that offend the dictates set forth in our Ohio Constitution. The General Assembly acknowledges this power in stating legislative intent in R.C. 1.50:
. “If any provision of a section of the Revised Code or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the section or related sections which can be given effect without the invalid provision or application, and to this end the provisions are severable.”
The test for determining whether an unconstitutional provision may be severable is set forth in Geiger v. Geiger (1927), 117 Ohio St. 451, 466, 160 N.E. 28, 33:
“ ‘(1) Are the constitutional and the unconstitutional parts capable of separation so that each may be read and may stand by itself? (2) Is the unconstitutional part so connected with the general scope of the whole as to make it impossible to give effect to the apparent intention of the Legislature if the clause or part is stricken out? (3) Is the insertion of words or terms necessary in order to separate the constitutional part from the unconstitutional part, and to give effect to the former only?’ ” Id., quoting State v. Bickford (1914), 28 N.D. 36, 147 N.W. 407, paragraph nineteen of the syllabus.
Those offending provisions, the last paragraph of R.C. 3317.012(B)(1) (rounding), R.C. 3317.012(B)(2) and (3) (wealth screens), and the last paragraph of R.C. 3317.012(B) (echo effect), and the remaining, unoffending sections of HB 94 may each be read, and each may stand, by itself. Further, the unconstitutional provisions are not so essentially connected with the remainder of HB 94 that by eliminating those provisions the enactment will lose its intent. Therefore, we need only excise the constitutionally offensive sections and need not add any other language to give effect to its remedial scheme. Thus modified, the remainder of HB 94 continues to give effect to the intent of the General Assembly, which is, of course, to provide a thorough and efficient system of funding for public education.
Similarly, the majority has also found it necessary to sever that provision of the state’s parity aid program requiring a phase-in of the program in full by FY06. R.C. 3317.0217(C) and (D). We have previously voiced our concern regarding the General Assembly’s practice of phasing in certain parts of the school-funding formula. DeRolph II, 89 Ohio St.3d at 18-19, 728 N.E.2d at 1007 (phase-in aspect of basic aid amount). In response to the phasing-in of parity aid, Dr. Fleeter noted:
“The fact that Sub. H.B. 94 would phase-in Parity aid in incremental steps further undermines the ability of the new program to achieve systematic reform. Parity aid amounts to the major element of the legislation intended to address the unconstitutional overreliance on the local property tax in Ohio’s school *335funding system. In this context, Parity aid offers the prospect of alleviating a small part of that overreliance initially. ‘Full’ relief would require five years to achieve.”
Without striking the phase-in provision from R.C. 3317.0217(C) and (D), the legislation drafted by the General Assembly in response to DeRolph I and II will not meet the mandate of a thorough and efficient system set forth in Section 2, Article VI of the Ohio Constitution.
Therefore, contrary to Justice Cook’s belief, the majority is not thrusting itself into the legislative arena. Nor is the majority by severing those offending portions of HB 94 making public policy determinations reserved for the General Assembly. Our actions are not in disregard of the doctrine of separation of powers or offensive to our constitutional form of government. We are not imposing our will on the General Assembly or the people of this great state. We are merely performing our sworn duty of determining “whether the General Assembly has enacted legislation that is constitutional.” DeRolph I, 78 Ohio St.3d at 198, 677 N.E.2d at 737.
Options
It is important to review what options this court had before it while deciding DeRolph III. As in every case, before finally deciding what decision the court is to make, the question that must always be asked is, what will be the next step and the step after that?
A. Approve the New Legislation
The court could simply approve the legislation and walk away. Without severing those offending portions as ordered in the Chief Justice’s majority opinion, this option lacked credibility and was never supported by a court majority.
B. Declare the New Legislation Unconstitutional and Do Nothing Else
Assume, as some will forcefully argue, that the funding formula enacted by the General Assembly and signed by the Governor fails to pass constitutional muster and a majority of the court simply declares it unconstitutional. This option presents at least two problems. If a majority of the court would say to the General Assembly and the Governor, “Try again,” what would that mean? Merely declaring the statutes unconstitutional and returning the matter to the General Assembly, without more detailed and specific direction would appear to be an act of futility. Only one member of this court was willing to take this step. It would leave the existing paralysis without treatment.
The second problem could be even more acute. If the court were to say that the legislation is unconstitutional, then, arguably, there would be a return to pre*336existing funding levels. Such an action would, by the state’s calculations, return to the state’s general fund the $1,400,000,0004 appropriated by the General Assembly to finance the plan now before us. These funds would then presumably be reallocated to the other state institutions and programs so severely cut to accommodate the school-funding plan. While one or more of us would welcome the return of support for higher education, mental health, protection of battered women, prison security, payment of wrongfully withheld child support, and other worthwhile and needed state responsibilities, the negative practical effect of such an action outweighs the benefits.
Each school district in this state presumably already has a budget for at least the coming year. If we were to reject the plan before us, over the course of the next biennium the Cleveland Municipal School District would lose almost $34,000,000. The Columbus City School District would lose over $33,000,000. Toledo City School District would lose $19,679,912. South-Western City in Franklin County would lose over $17,000,000; Lakota Local in Butler County almost $13,000,000; Akron City, over $12,000,000; Ohio Valley Local, $9,500,000; *337Hilliard City, $8,700,000; Canton City, $7,384,424. Lorain City, Dayton City, Mason City in Warren County, Pickerington Local in Fairfield County, Parma City, Euclid City, and Dublin City would each lose between $9,500,000 and $6,700,000.
Benton Carroll Salem Local in Ottawa County would lose over the biennium an increase of one hundred ninety-one percent; Wolf Creek Local in Washington County, one hundred seventy-seven percent; River View Local in Coshocton County, one hundred fifty-three percent; Three Rivers Local in Hamilton County, one hundred forty-five percent; College Corner Local in Preble County, one hundred thirty-four percent; Edison Local in Jefferson County, one hundred fourteen percent; Avon Lake City in Lorain County, one hundred eleven percent; and Woodridge Local in Summit County, ninety-seven percent. The list goes on and on, but the increases provided by the plan (and the additional funds to be made available by the court’s majority opinion of today) are truly significant. Gallia County School District in Gallia County will receive over the two-year period an increase from $5,864,774 to $10,686,054, and all of these dollar figures and percentages are calculated before the additions that will accrue to each district after the majority opinion is fully carried out.
If a majority of the court would say that not enough has yet been done and the Governor, the General Assembly, and the court study the matter again for a year or two, it is fair to ask, how long would it take, even if there was a new acceptable plan, to make up what each district would lose during the study/discussion period? Answering our own question, there is not a court majority willing to risk losing what has already been gained.
The option of merely declaring the legislation unconstitutional and allowing the General Assembly to enact yet another plan is not viable.
C. Special Master or Commission
Appointment of a special master or commission has been discussed. There has been little or no support for a single special master. Appointment of an independent five-member blue ribbon commission composed of members with specific expertise in law, finance, taxation, educational excellence, and labor relations, for the purpose of developing a plan that meets the requirements of both DeRolph I and DeRolph II and then submitting it to the court for consideration and a possible order to enact it, has been seriously considered and has engendered greater support among us. This idea has failed because, as a former justice of this court was fond of saying during my early tenure on the court, “The name of the game is four.” Only three members of the court supported this option. There were never four votes for this approach.
*338D. Contempt
Contempt has been a widely discussed option but, I hasten to forcefully and unequivocally state, never within the court itself. As this is being written, I just received a call from a man identifying himself as being from Carroll County. His message was the same as various members of the court have received over the last four years. “Don’t cave in to the General Assembly. Find them in contempt and put them in jail.”
While that option has never been seriously discussed among us, let us explore that option for the benefit of those who would advocate such a malevolent course of action. Admittedly, if the General Assembly had failed to comply with the prior court orders and craft a funding formula that passes constitutional muster, this court (like other courts) is vested with the power to enforce its orders. But how? Enforcement of any court order poses concerns. The judicial branch has no concrete powers like the sword (executive) or the purse (legislative) with which to carry its judgments into effect. Paulsen, The Most Dangerous Branch: Executive Power to Say What the Law Is (1994), 83 Geo.L.J. 217, 219. In fact, the judicial branch has been referred to as the “least dangerous” branch of government. The Federalist Papers No. 78 (Hamilton 1788) (Wills Ed.1982), at 393. Courts do not possess their own army or a police department to enforce their orders and judgments. Instead, as Hamilton observed, the judiciary is dependent upon the executive department for the efficacy of its judgments. Id. at 393-394. See, also, Paulsen, 83 Geo.L.J. at 219.
These practical problems of enforcement remain the same, and are, in fact, exacerbated because today we live in different times. We hear from certain members of the General Assembly that we can say whatever we want but those pronouncements will be ignored. We hear some members of the General Assembly saying that impeachment of one or more justices might be in order and, in fact, we have one self-proclaimed constitutional law expert, a professor, advocating our impeachment or removal from office and stating that the General Assembly has a duty to ignore court orders that he says we have no right to issue, notwithstanding that we are doing what we believe the oath means when we swear “to support the constitution of the United States and the constitution of this state” and “to administer justice without respect to persons.” R.C. 3.23.
Are we afraid? No. We fear not for ourselves but for those who would forget their place in our constitutional system of governance and ignore the wisdom of our founding fathers. Are we practical? Yes. We recognize that we have no army and no police force to send. We have only our ability to reason, persuade, and even plead with the Governor and General Assembly to do what is right and best for schoolchildren in Ohio.
*339E. Possible Solutions to Funding Inadequacies
We have been criticized, sometimes by the very same people, both for entering the fray at all and for not spelling out exactly “what you want us to do.” We recognize this “can’t win” position, but a few comments may now be in order. There have now been a legion of challenges in various states to the funding of public education. To date, courts in seventeen states have found their public education financing systems to be unconstitutional. Lundberg, State Courts and School Funding: A Fifty-State Analysis (2000), 63 Alb.L.Rev. 1101. These holdings have been based on state constitutional language the same as or similar to our own. What we have done is hardly an aberration.
Certainly Ohio’s schoolchildren are better off today than they were before DeRolph I and DeRolph II. New facilities have been and are being constructed. Learning materials, including books, have been updated and replaced. Student-teacher ratios have been decreased. Technology has been introduced and improved. We recognize that more must be done, but the impetus is now at work. With the basic plan and the additional provisions spelled out in the majority opinion and under the prodding and capable leadership of the Governor, the General Assembly, the Ohio Coalition for Equity and Adequacy of School Funding, and this court have gone a long way toward rectifying school funding inadequacies. Is the solution perfect? No. Is the solution adequate? I hope so. The constitutional mandate is one of adequacy — not equality.
Other States
It would have been appropriate for the Governor and th(e General Assembly to have drawn on the experiences of other states to solve what, by any fair observer’s review, has been a problem in our state for a very long time— inadequate funding of public education and decrepit school buildings (a 1996 United States General Accounting Office report points out that ninety-five percent of Ohio’s school buildings need upgrades and repairs [U.S. GAO Report No. HEHS-96-148 “School Facilities: Profiles of School Condition by State”]). We hope that the Governor and General Assembly will look further at the problem and draw on the experiences of such states as Kentucky and Vermont. In fact, we would do well to study, and perhaps emulate, the strategy employed by our sister states of Michigan and Minnesota in solving their school-funding inadequacies.
In his recent book, The DeRolph Case: Ohio’s Struggle for a Constitutional School Finance System (2001), Professor Richard Lucier, a Denison University economics professor, makes the point and specifically details the Michigan experience. Id. at 159-171. Admittedly, the initiative was bold, the medicine distasteful, and political futures uncertain. But with strong and imaginative gubernatorial and legislative bipartisan leadership, Michigan’s leaders and its *340citizens struck a strong blow not only for schoolchildren but also themselves. In doing so, the Michigan plan relieved the heavy burden on overtaxed owners of real estate, many of whom were property holders trying to reconcile what had become an oppressive burden of trying to do what was right — support local schools — with what was financially feasible. But it was not just homeowners who benefited. After all, commercial and industrial real property is also taxed, and these business interests also benefited.
In 1993, Governor John Engler and Michigan legislative leaders jointly supported a constitutional amendment designed to reduce local property taxes by nearly fifty percent and to replace the lost property tax revenue for schools by a corresponding state sales tax increase — a method not unfamiliar to Ohio voters. Id. at 159. The amendment was defeated by Michigan voters by a margin of fifty-five percent to forty-five percent. Id. at 159-160. Governor Engler’s proposal included a state foundation grant of $4,800 per pupil — in 1993! Id. at 163. Today, some eight years later, our base figure in Ohio is $4,814 for FY02. Michigan’s number for FY02 is $6,300. Mich.Comp.Laws Ann. 388.1620.
In any event, Governor Engler and the members of the General Assembly in Michigan were not willing to accept the 1993 defeat. Id. at 160. The minority leader of the senate, State Senator (and now United States Senator) Debbie Stabenow, a Democrat, introduced legislation that, if approved, would entirely eliminate local property taxes as a source of revenue for public education. The legislature did not dilly-dally. Within twenty-four hours the legislation was approved by a vote in the state senate of twenty-nine to five and in the house by a vote of sixty-nine to thirty-five. Id. at 160 and fn. 6. In August 1993, Governor Engler signed the bill, and the massive tax cut, $6.5 billion, became reality. Id. at 159. Suddenly, local property taxes for school funding were reduced to zero. Id. With two-thirds of the funding for primary and secondary education eliminated and no provision to replace the lost revenue, decision time was at hand. Id.
The Michigan General Assembly responded with courage and dispatch. Two plans for reform were adopted. Id. at 163. The first was a ballot proposal. It proposed a constitutional amendment increasing the state sales tax in an amount that would, if approved, provide $10.2 billion in combined state-local revenue and, thereby, completely change forever the method by which public education in Michigan is financed. No longer would there have to be an overreliance on local real estate taxes to fund the educational system. The other plan, a statutory plan, would automatically take effect if voters rejected the sales tax plan. That legislation, already approved and in place, provided for the replacement of most of the local property tax cuts with increased state income taxes if the ballot plan failed. Id.
*341On March 15, 1994, the voters of Michigan, having had a complete and comprehensive program submitted to them, overwhelmingly approved the ballot sales tax plan by sixty-nine to thirty-one percent. Id. at 165. The referendum was on the ballot in a primary election in a nonpresidential year, yet the voter turnout was forty-one percent, a substantial response by the Michigan electorate. Id. at 165, fn. 23. With one master stroke, and admirable gubernatorial and legislative intestinal fortitude, local property tax revenue funding had been reduced to about twenty percent of the total of school funding with the state’s share and the sales tax making up the other eighty percent of the school funding revenue.
Minnesota’s experience in solving its public school financing crisis is also worthy of comprehensive review. However, rather than detail that story, I attach as an appendix the well-reasoned and well-presented column by Chris Sheridan, associate editor of the Plain Dealer’s editorial pages. According to the column, the average per-pupil spending from the state (Minnesota) for 2001-2002 “will amount to nearly $6,900.”
Some members of this court wish that we in Ohio could have gotten together on a plan the same as or similar to those enacted in Michigan and Minnesota. We recognize that “hope springs eternal in the human breast.” Maybe yet there will be a brave soul or two who will step forward to propose that we overhaul the system so that instead of just tweaking what we have, real and substantial reform takes place and the systematic overhaul so eloquently called for by Justice Sweeney in DeRolph I takes place. Illustrative of the seriousness of the overall problem is the article from the Wall Street Journal of July 18, 2001, which is appended hereto. I hurt for my hometown, Toledo, and all the many other Ohio communities that find themselves in like circumstances. Unfortunately, what the article depicts is the rule — not the exception!
Conclusion
After reviewing the specific options set forth above and a number of other alternatives not listed, we realized that each option was not practical or could not attract a majority vote of the court. Recognizing that it is the primary mission of this court to accept cases that properly invoke its jurisdiction under the Constitution, read briefs and hear arguments on those cases, decide the cases, and then publish opinions to assist the bench, bar, and litigants of this state, a majority of the court came to today’s conclusion knowing that a two-two-two-one or a three-three-one or any other combination of votes short of a majority of four would not be meeting our constitutional obligations.
Certain members of the majority had to forgo their argument on lack of jurisdiction. Other members of the majority had to . overcome the feeling that what has been presented to the court is nothing more than a massaging of the *342system, that is, the funding legislation before us still looks like, walks like and quacks like, and, therefore, is still residual budgeting; that under the plan the school facilities problems will not be taken care of during the lifetime of a now middle-aged person; that the overreliance on local property taxes for educational funding has not really been solved for the long run and that there has not been a “complete, systematic overhaul” of the educational funding system for students in the K-12 grades called for in DeRolph I. Id., 78 Ohio St.3d at 212, 677 N.E.2d at 747. Finally, one member of the majority had to forgo insisting that in Ohio, education is a fundamental right.
Once these chasms had been closed the more obvious problems that could not be ignored could be met head on. Thus, today we hold that to meet the constitutional requirements of Section 2, Article VI of the Ohio Constitution that there be a thorough and efficient system of common schools throughout the state, the so-called echo-effect adjustment must be eliminated, the rounding-up procedure cannot be used, and the income and property wealth screens must be removed when determining the base cost of an adequate education. In addition, the current phase-in aspect of the parity aid program, which is repugnant to a thorough and efficient system of public education, is eliminated. Finally, we urge that the Governor and General Assembly look at other ways and means to resolve the facilities problems that face almost every school district in our state.
State Senator Jeff Jacobson is widely recognized as the architect of the plan now before us. At a press briefing on Thursday, April 12, 2001, he said, “I think that the court was right in what they did in DeRolph I and II.” Sunny Senators, http://wurw. capitolgate. com/OH/pressroom/leadstory. asp ?id=35. More recently, on Friday, July 27, 2001, the Senator said, “[I]f you read their decision [.DeRolph I and DeRolph II ], it was a very moderate decision. It was very wise. It was not the type of decision that would lead by itself to a constitutional crisis and yet that’s the way many people treated it.” Holding Out Hope, http://umm.capitolgate.com/OHIpressroom/leadstory.asp?id=109. Certainly Senator Jacobson has never been known as some wild-eyed liberal, and these comments of his, in his capacity as a father, a state senator, and a lawyer, should lay to rest the notion that the court did something wrong in accepting jurisdiction over a legitimate case or controversy with constitutional ramifications. It is not as if we went out to the comer of Broad and High in Columbus and engaged in champerty. We did not ask for the case, but when such a case arrives here it is our sworn obligation to resolve it based on the law, the facts, and our own personal oaths with regard to interpreting and supporting our Ohio Constitution. We do not have any subcommittee to refer the matter to for purposes of letting it die. We decide it as we must and should.
*343The new majority finds that, once modified, the legislation will meet the required constitutional standard. That is, the legislation will then not be unconstitutional beyond a reasonable doubt. State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus.
To some, we will have done too much. To others, we will have fallen woefully short of the ultimate goal. To those of us in the majority, we will have seen our duty and discharged it in a manner consistent with our sworn obligations.
In 1776, when John Adams was traveling to Philadelphia from his home in Massachusetts to participate in the major issue of his day — the independence of the Colonies — his wife, Abigail Adams, wrote to him. She said: ‘You cannot be, I know, nor do I wish to see you, an inactive spectator. * * * We have too many high sounding words, and too few actions that correspond with them.” McCullough, John Adams (2001) 21.
We entered into this enterprise knowing that our actions, whatever we might do or not do, would be subject to much commentary, review, and criticism. We could not and would not, however, be inactive spectators uttering high-sounding words without corresponding actions.
Accordingly, I concur. In concurring, I understand that it is the intention of the majority that the General Assembly will, within a reasonable period of time, make the changes set forth in the majority opinion. If the General Assembly does not comply, any aggrieved party can return to us by reinvoking our jurisdiction. See Harris v. Harris (1979), 58 Ohio St.2d 303, 307, 12 O.O.3d 291, 293, 390 N.E.2d 789, 792. In that event, a more comprehensive order could very well be entered, and we, having gone the extra mile, would seek enforcement of that order through means available to the court.
I respectfully concur.
Pfeifer, J., concurs in the foregoing concurring opinion.

. The twenty-seven performance standards set forth in R.C. 3317.012(B)(1) are:
“(a) A ninety per cent or higher graduation rate;
“(b) At least seventy-five per cent of fourth graders proficient on the mathematics test prescribed under division (A)(1) of section 3301.0710 of the Revised Code;
“(c) At least seventy-five per cent of fourth graders proficient on the reading test prescribed under division (A)(1) of section 3301.0710 of the Revised Code;
“(d) At least seventy-five per cent of fourth graders proficient on the writing test prescribed under division (A)(1) of section 3301.0710 of the Revised Code;
“(e) At least seventy-five per cent of fourth graders proficient on the citizenship test prescribed under division (A)(1) of section 3301.0710 of the Revised Code;
“(0 At least seventy-five per cent of fourth graders proficient on the science test prescribed under division (A)(1) of section 3301.0710 of the Revised Code;
“(g) At least seventy-five per cent of sixth graders proficient on the mathematics test prescribed under division (A)(2) of section 3301.0710 of the Revised Code;
“(h) At least seventy-five per cent of sixth graders proficient on the reading test prescribed under division (A)(2) of section 3301.0710 of the Revised Code;
“(i) At least seventy-five per cent of sixth graders proficient on the wilting test prescribed under division (A)(2) of section 3301.0710 of the Revised Code;
“(j) At least seventy-five per cent of sixth graders proficient on the citizenship test prescribed under division (A)(2) of section 3301.0710 of the Revised Code;
“(k) At least seventy-five per cent of sixth graders proficient on the science test prescribed under division (A)(2) of section 3301.0710 of the Revised Code;
“(l) At least seventy-five per cent of ninth graders proficient on the mathematics test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(m) At least seventy-five per cent of ninth graders proficient on the reading test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(n) At least seventy-five per cent of ninth graders proficient on the writing test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(o) At least seventy-five per cent of ninth graders proficient on the citizenship test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(p) At least seventy-five per cent of ninth graders proficient on the science test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(q) At least eighty-five per cent of tenth graders proficient on the mathematics test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(r) At least eighty-five per cent of tenth graders proficient on the reading test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(s) At least eighty-five per cent of tenth graders proficient on the writing test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(t) At least eighty-five per cent of tenth graders proficient on the citizenship test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(u) At least eighty-five per cent of tenth graders proficient on the science test prescribed under Section 4 of Am. Sub. S.B. 55 of the 122nd general assembly;
“(v) At least sixty per cent of twelfth graders proficient on the mathematics test prescribed under division (A)(3) of section 3301.0710 of the Revised Code;
“(w) At least sixty per cent of twelfth graders proficient on the reading test prescribed under division (A)(3) of section 3301.0710 of the Revised Code;
“(x) At least sixty per cent of twelfth graders proficient on the writing test prescribed under division (A)(3) of section 3301.0710 of the Revised Code;
“(y) At least sixty per cent of twelfth graders proficient on the citizenship test prescribed under division (A)(3) of section 3301.0710 of the Revised Code;
*332“(z) At least sixty per cent of twelfth graders proficient on the science test prescribed under division (A)(3) of section 3301.0710 of the Revised Code;
“(aa) An attendance rate for the year of at least ninety-three per cent as defined in section 3302.01 of the Revised Code.”


. The 1996 figures were adjusted for inflation.


. It has been widely reported by the Governor and the General Assembly that with the enactment of HB 94, an additional $1.4 billion has been budgeted to fund primary and secondary education. However, despite the exuberance of these sources, I am at a loss to confirm their calculations, especially when the state’s brief fails to cite such an enormous figure. At most, the state argues in its brief that the current basic aid figure of $4,814 is an increase of twelve percent per student in 2001. Apparently, the state is referring to the increase of $520 between the FY01 $4,294 figure of HB 650, and the current FY02 figure of $4,814. Yet the state fails to credit the level at which HB 650 would have funded the FY02 budget, which would have been $4,414. Thus, the increase would be only nine percent or $400 per pupil.
In addition, the state fails to reconcile its claims with the fact that it has reduced the maximum cost-of-doing-business factor from eighteen percent to 7.5 percent, further eroding the enormous gains it purports to fund. In fact, and by example, Hamilton County under HB 650 would have received $5,084 per pupil, yet with the reduction in the cost-of-doing-business factor under HB 94, Hamilton County will actually receive $5,175. Thus, after the reduction in the cost-of-doing-business factor, the $520 base cost increase trumpeted by the state yields a meager $91 gain for Hamilton County over what it would have received under HB 650. Other counties face similar circumstances.
While this court does not set legislative policy, I do find it curious that in 1995 the legislature allowed a maximum cost-of-doing-business factor of 7.5 percent. Former R.C. 3317.02(E), 1995 Am.Sub.H.B. No. 117, 146 Ohio Laws, Part I, 1203. But realizing that cost disparities between some counties were as much as thirty-six percent, the legislature, through the enactment of HB 215, decided to phase in an increase to a maximum of eighteen percent to offset the disparity. Former R.C. 3317.02(E)(2), 147 Ohio Laws, Part I, 1214. Yet here we are, but four years later, and the legislature has decided to revert to the 7.5 percent maximum. Moreover, the 7.5 percent maximum that is reinstated in HB 94 does not assign the same cost-of-doing-business factors to the various counties as were assigned prior to HB 650. In fact, fifty-five of eighty-eight counties have been assigned lower cost-of-doing-business factors. In the words of Dr. Fleeter, one of the experts in this case, “One can only conclude that the driving force behind this change is either the desire to transfer state aid from urban areas to rural areas or simply the desire to seemingly increase the foundation level without paying the full price for doing so.”